Citation Nr: 1610494	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-03 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability.  

2. Entitlement to a rating in excess of 0 percent for sinusitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to March 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a videoconference Board hearing in December 2012.  Although the hearing did not occur, the RO informed the Veteran that the hearing would be rescheduled for another hearing.  However, the hearing was never rescheduled and, in January 2014, a Board decision (by another Veterans Law Judge) denied service connection for a low back disability and remanded the issue of an increased rating for sinusitis.  In November 2014, the Board vacated its January 2014 decision and remanded the matters to reschedule a videoconference hearing.  The case was reassigned to the undersigned, who held a videoconference hearing in December 2015.  A transcript of the hearing is in the Veteran's record.  During the hearing the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  That time period lapsed; no additional evidence was received.  

The issue of service connection for enuresis, to include as secondary to a low back disability, has been raised by the record in an April 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  

The issue of entitlement to an increased rating for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current low back disability is not shown to be related to service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in November 2008, VA notified the Veteran of the information needed to substantiate his claim of service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the December 2015 hearing, the undersigned discussed the evidence that is needed to substantiate the claim of service connection for a low back disability and identified evidence that could be secured.  The Veteran was assisted at the hearing by his representative.  He was afforded a 60-day abeyance period for submission of additional evidence; that time period lapsed, and no additional evidence was received.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in January 2009 and September 2011.  The Board finds the examination reports, cumulatively, adequate with respect to the issue decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases (including arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit has clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a) (such as arthritis).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran contends that he hurt his back during active service and has endured symptoms since that time.  Therefore, he believes that he is entitled to service connection.

In the instant case, the Veteran has current diagnoses of degenerative changes of the lumbar spine with disk bulges, degenerative joint disease, and degenerative disc disease with mild spondylosis at L5/S1 (collectively referred to as a low back disability).  These diagnoses were rendered during VA examinations conducted in January 2009 and September 2011 and during a June 2004 VA ambulatory care visit.  Thus, a current disability is well established. However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).  

Next, the Veteran must have endured an in-service injury or event.  In support of his claim for service connection, the Veteran submitted buddy statements from his two brothers in September 2011.  The letter from A. J. recounts that the Veteran was very athletic before joining the Marine Corp.  He stated that in 1975 the Veteran called home and reported that he hurt his back while lifting a radio at the warehouse on base and that he did not think he would ever be able to play sports again.  The letter goes on to explain that the Veteran would call home and complain about his displeasure with the treatment that he was receiving and that he wanted to leave the service.  After discharge, the Veteran would have to be rushed to the emergency room due to the pain in his lower back.  The Veteran also complained of tingling and numbness in his legs.  The brother opines that the Veteran has never been able to do things that he was able to do before and that he anticipates that the Veteran will need treatment for his lower back for the rest of his life.  

A second brother's statement from C. J. endorsed the statement of A. J. and also stated that when the Veteran returned home, he was unable to throw a ball or bowl due to his back complaints.  The letter also went on to explain that C. J. had personally taken the Veteran to the Biloxi VAMC on many occasions between 1976 and the 1980's.  He stated that he recalls the Veteran telling him that the doctors told him that there was something wrong with a disc in his back.

Review of the Veteran's service treatment records reveals a normal spine during his July 1974 enlistment examination.  The Veteran also indicated that he did not suffer from recurrent back pain on his July 1974 report of medical history form.  Throughout the Veteran's military tenure, he was treated numerous times for back pain.  A March 1975 note indicates treatment for low back pain.  The Veteran reported that he was bending over and received pain.  On examination, there was limited range of motion noted.  The diagnosis rendered was a low back strain.  An October 16, 1975, note states that the pain occurred while playing basketball and that medication was prescribed for 5 days.  The Veteran was seen on more occasions in October 1975 for low back pain in which he reported that he heard his back crack while jumping in a basketball game.  He was placed on light duty with a lifting restriction of 2 weeks.  

In November 1975, the Veteran was seen again for low back pain complaints after he went back to playing basketball.  He was then scheduled to be seen by Orthopedics.  During his orthopedics consultation, the Veteran reported that he had chronic low back pain for 8 months after lifting a radio.  The note also states that the Veteran was unresponsive to all medications and that he wanted to leave the Marine Corps.  There was "no organic bases for lower back pain found."  The examiner recommended that if lower back pain continues to schedule a psychiatric consultation for the Veteran.  

A December 3, 1975, treatment note states that the Veteran complained of low back pain while standing but that he had no known trauma.  The Veteran was instructed to return to sick call in the morning.  The next day, no spasm was noted, but the Veteran had painful range of motion.  Tylenol was prescribed.  On December 18, 1975, the Veteran was treated again for complaints of low back pain.  The Veteran stated that the pain was due to trauma while playing basketball.  The Veteran was subsequently deemed unfit for duty and discharged from active duty in March 1976 for enuresis (repeated inability to control urination).  

The Board finds that the buddy statements and Veteran's allegations of an in-service injury or event are corroborated.  The service treatment records indeed indicate that the Veteran was treated for back pain after lifting radios and after playing basketball while on active duty.  Therefore, the second element of service connection is satisfied-occurrence of an in-service injury or event.  

As the Veteran has satisfied the current diagnosis and in-service injury or event elements of service connection, this analysis turns upon whether a nexus between the current back disability and the Veteran's military service can be established. 
Review of the Veteran's post-service VA treatment records reveals ongoing treatment for complaints of low back pain.  Specifically, they reveal that the Veteran was treated for back pain in November 1981 when he fell at a Waffle House.  He reported that he had no previous back trouble at that time.  In 1989, he was treated for back pain as a result of a car accident that happened in December 1989, as a result of driving under the influence of alcohol.  

The Veteran submitted private medical records from HS Medical Center dated in June and July 1992.  The HS Medical Center records appear to indicate emergency treatment for a work related injury to the Veteran's back and hip due to him lifting a heavy buffer machine at work.  A June 24, 1992 note states that the Veteran's vertebral bodies and intervertebral disc spaces appear to be within normal limits in reference to his lumbar spine.  The diagnosis rendered was an acute lumbosacral strain and medications were prescribed.  Four days later, the Veteran was seen again for mild discomfort in his back while walking.  The diagnosis rendered was a recurrent low back strain and medications were prescribed.  On July 4, 1992, the Veteran was seen again for back pain complaints.  Again, the diagnosis was a lumbosacral strain.  

A January 2001 VA progress note reports that the Veteran was rear-ended in November 2000 and has had back pain ever since that time.  In May 2003, the Veteran was treated for low back pain due to a slip and fall.  A September VA progress note reports that the Veteran's chronic low back pain is due to substance abuse.  

The Veteran was afforded a VA spine examination in January 2009 to determine the existence and etiology of any current back disability.  During that examination, the examiner reviewed the claims file and relevant medical records.  The examination report notes that the Veteran had intermittent back pain diagnosed as a lumbar strain during the military and that no specific cause was found.  The Veteran reported that he feels that he hurt his back when he jumped during a basketball game in service.  After service, the Veteran reported intermittent back pain but that his condition worsened due to lifting boxes, however he was unable to specify.  His MRI showed mild spondylosis at L5/S1.  The Veteran was taking 800 mg ibuprofen for treatment at the time.  

After physical examination, the examiner diagnosed degenerative disc disease with mild spondylosis at L5/S1 and opined that is less likely than not caused by or a result of the subjective complaints of back pain shown in service.  She supported her opinion with the rationale that there was no evidence of a medical condition of his back following military separation and no chronicity of any lumbar condition.  She stated that if there was any lifting after service separation, it is possible that it could have caused aggravation.  She reasoned that she considered the Veteran's current lumbar condition of DDD to be due to the normal aging process and that there was no evidence of any aggravation by service beyond the natural progression of this condition.  

In September 2011, the Veteran underwent a second VA spine examination.  The examiner reviewed the claims to include service treatment records, VA treatment records, and private medical records.  The Veteran reported that he was currently working in construction, and that he injured his back in service while lifting radios.  He said that he also injured his back while playing basketball when he landed on his butt.  The Veteran reported having back pain for many years.  He said that he could walk a couple of blocks without any problems.  He reported intermittent numbness and tingling down both legs and the use of back support.  He stated that he had no surgeries or injections for his back, but that repetitive bending or lifting aggravates his back.  The examiner noted no flare-ups or incapacitating episodes within the past year.  

On examination, the examiner noted a normal gait, no increased pain, fatigue, weakness, or incoordination with repetitive motion.  Extension was from 0 to 25 degrees.  Lateral bending and rotation were from 0 to 25 degrees bilaterally.  There was no stiffness noted.  March 2011 x-rays showed that the bone structures were well aligned and intact, although there was slight loss of lumbar lordosis.  The intervertebral disk spaces were maintained.  The examiner noted that the March 2011 x-ray of the lumbar spine was completely normal.  An April 2011 MRI showed a mild posterior disc bulge at L4-5, mild neural foramina on both sides, and no spinal canal stenosis.  There was disc bulge at L5-S1, mild to moderate narrowing of the neural foramina, and no spinal canal stenosis.  The examiner diagnosed degenerative changes of the lumbar spine with disc bulges. 

After review of the evidence of record, the examiner opined that the Veteran's current diagnosis was not related to or aggravated by his military service.  He reasoned that the Veteran had degenerative changes in his lumbar spine consistent with his age and job history of construction over the years.  He stated that if the Veteran had a significant injury in service, he would have significantly more changes on x-rays and his MRI.  There was also no evidence of a significant past injury other than the post-service motor vehicle accident and the 1992 work-related injury.  Finally, the examiner reasoned that there was no evidence of a chronic ongoing condition associated with the military service.  

A September 2011 letter to the Veteran indicates that part of his medical records (volume 2) was paper and was stored at the Gulfport Division, where it was destroyed in Hurricane Katrina.  

The Veteran submitted a private medical opinion from Dr. L. in November 2011.  The opinion states that according to the Veteran, his low back pain developed in 1975 while in the military.  The Veteran was treated for his back pain and prescribed medications while at Camp Pendleton.  The Veteran's post-service employment was in the housekeeping industry.  The Veteran had two vehicle accidents which resulted in physical therapy, but no surgical intervention.  The Veteran continued to be treated at the VA hospital for his low back pain; however, his records were unfortunately destroyed during the hurricane Katrina.  The last MRI showed disc bulging and arthropathy.  The Veteran received medications, physical therapy, and uses a TENS unit. Dr. L. opined that, in reviewing the Veteran's medical records and history, he thinks his back ailment is service related, or at least partially related.  

Lastly, the Veteran submitted an incomplete internet research article describing lumbar degenerative disc disease (DDD).  The article explains that DDD is a syndrome in which a compromised disc causes low back pain and that it usually starts with a twisting injury to the lower back, but can also be caused by simple wear and tear on the spine.  The article also discusses the pain and symptoms of DDD.  

At the December 2015 hearing, the Veteran testified that he injured his back in service when he fell during a basketball game and when he was lifting radios off of a truck.  He asserted that he received treatment for his low back disability at the Biloxi VAMC beginning in June or July 1976 and continuing for 5-7 years.  The Veteran alleges that records of his VA treatment during that period were the records that VA determined to be destroyed in Hurricane Katrina.  

In weighing the evidence of record, the Board notes that the Veteran is competent to report symptoms of chronic back pain, as it is readily observable through his senses, and does not require medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a medical etiological opinion regarding such disability because he lacks the required medical skill and knowledge.  Such competent evidence concerning the nature and extent of the Veteran's current back disability has been provided by VA medical professionals who physically examined him, had the benefit of reviewing the entire claims file, and provided a supportive rationale for the negative medical opinions provided.  Additionally, the buddy statements from the Veteran's brothers offer corroboration regarding the Veteran's in-service injury occurrence; however, they are not competent as lay people to link the Veteran's current disability to service.  

While the positive private medical opinion provided Dr. L. was considered, the Board finds it to be inadequate because Dr. L. did not give any medical basis or rationale for his opinion that the current back disability is related to military service.  Furthermore, he opined that the Veteran's "back ailment is service related, or at least partially related," which the Board finds is less persuasive because it simultaneously suggests a relationship and a partial relationship between the current back disability and service.  In contrast, the VA examiners performed all of the required physical examinations needed to determine the existence of a low back disability.  The diagnoses and opinions were based on review of the claims file and available medical records, the Veteran's reported medical history and current symptoms, and physical examination and x-ray results.  Also, the opinions provided supporting rationale based upon medical knowledge and expertise and the Veteran's history.  Lastly, the language used by the examiners was more persuasive.  As such, the Board finds the January 2009 and the September 2011 VA examination reports to be the most probative evidence of record, and thus, are afforded greater weight than any of the Veteran's subjective or private medical evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

For the sake of completeness, it is noted that the Veteran's current back disability includes arthritis.  Arthritis is considered to be a chronic disease for VA purposes (see 38 C.F.R. § 3.309(a)).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element in claim involving a chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is not shown in this case, as the Veteran reported on numerous occasions throughout his post-service treatment records that he had no prior back problems or trauma.  See, e.g., treatment records in November 1981, after an injury at the Waffle House.  

Although the presence of current arthritis of the cervical spine has been shown by required x-ray evidence (see Diagnostic Code 5003), there is no documentation of arthritis during service, within the first post-service year, or for many years thereafter.  As such, service connection for back arthritis on a presumptive basis for chronic diseases is not for application.  See 38 C.F.R. §§ 3.307, 3.309.  

For the reasons stated above, the Board concludes that the weight of the evidence is against a finding that there is a nexus between the current back disability and the Veteran's active military service.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a low back disability is denied.  


REMAND

On September 2011 VA examination, the Veteran reported periodic watery eyes, nasal congestion, and rhinorrhea that is mostly clear.  During the December 2015 hearing, he testified that he now has about 50 non-incapacitating sinusitis episodes a year with headaches, pain, and discharge.  As his testimony alleges an increase in the severity of his symptoms since the most recent VA examination in September 2011, a remand for a contemporaneous examination is necessary.  

Additionally, as the Board is already remanding the issue of sinusitis, any updated records of private or VA evaluations or treatment the Veteran has received for such disability may contain potentially relevant evidence, are constructively of record, and must be sought.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for sinusitis (i.e., those not already in the record) and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ should secure complete records of such evaluations and/or treatment from all providers identified, to specifically include any updated VA records.  

2. Thereafter, the AOJ should also arrange for the Veteran to be afforded an examination by an appropriate medical provider to determine the current severity of his service-connected sinusitis.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for proper evaluation must be completed.  All findings should be described in detail.  The examiner must explain the rationale for all opinions.  

3. The AOJ should then review the record and readjudicate the claim for an increased rating.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


